Citation Nr: 9920916	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablility due to service-
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated October 1997, from the 
Atlanta, Georgia, Regional Office (RO), whereby, in pertinent 
part, the veteran's claim for a total disability evaluation 
for compensation purposes based on individual 
unemployablility was denied. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the case has been developed.

2.  The veteran has established service connection for a low 
back disability, evaluated as 40 percent disabling, and a 
right thumb disability, which is evaluated as noncompensable.  
His service-connected disorders are 40 percent disabling, 
when considered on a combined basis.

3.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disability.


CONCLUSION OF LAW

The veteran is not unemployable due to service-connected 
disability, and a total rating for compensation purposes 
based on individual unemployablility due to service-connected 
disability is not warranted.  38 U.S.C. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, Part 4, § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied in this case.

The veteran has established service connection, in an October 
1974 rating decision, for a lumbar spine disability, and for 
a right thumb disability that has been evaluated as 
noncompensable.  As of this date, these are the only 
disabilities for which service connection has been granted.  
His back disorder, which is characterized as lumbosacral 
strain with L-5 nerve root compression, is currently deemed 
to render him 40 percent disabled.  In circumstances where a 
veteran is less than totally disabled under the schedular 
criteria, such as the instant case, it must be found that he 
is precluded from securing and maintaining substantially 
gainful employment as a consequence of service-connected 
disability, and service-connected disability alone.  The fact 
that he may currently be unemployed is not dispositive; the 
critical factor is the impact of service-connected disorders 
on his ability to work.

After a review of the record, the Board must conclude that a 
preponderance of the evidence is against the veteran's claim, 
and that entitlement to TDIU benefits must be denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployablility status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1998).

The Board notes that the veteran does not have a single 
service-connected disability rated as 60 percent or more 
disabling.  Furthermore, the Board finds that although the 
veteran does have a single service-connected disability rated 
as 40 percent disabling, he does not have sufficient other 
service-connected disability to bring the combined rating to 
70 percent or more.  Therefore, the Board finds that the 
veteran does not meet the percentage criteria found in 
38 C.F.R. § 4.16(a) for consideration of whether a total 
disability rating for compensation purposes based on 
individual unemployablility by reason of service-connected 
disabilities is warranted.

The Board notes that it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (1998).

However, the Board finds that the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  Therefore, the Board finds that referral to 
the Director, Compensation and Pension, is not necessary.  
38 C.F.R. § 3.321(b)(1) (1998). 

The record shows that lay statements were submitted on the 
veteran's behalf concerning his back disorder and its 
effects, which were received by VA in January 1996.   The 
first letter states that the veteran had "serious back 
problems which hindered him from any bending or stooping 
[and] which causes him severe pain."  The author of that 
letter also states that the veteran "is a man of good 
character and one who would not complain without a reason."  
The second lay statement shows that the veteran "made 3 - 4 
delivery runs for me.  Each time the next day he was not able 
to go back due to back problems."  The author of that letter 
also writes " In September of 1997 he tried to work in my 
office and take orders.  Due to pain from sitting in [a] 
chair all day he could not do the work.  In my opinion, he is 
not able to do any kind of work due to his back problems."  

Numerous outpatient treatment and radiographic reports are 
also of record.  They show that the veteran was assessed with 
a lumbar strain / sprain "recent", and degenerative joint 
disease (DJD) in a June 1996 record.  An MRI report, also 
dated June 1996, showed a "normal MRI of the lumbar spine".  
He was also assessed with chronic low back pain, in records 
dated July, August and September 1996; recommend for the pain 
clinic, in a records dated August 1996; was given physical 
therapy for his back in records dated September 1996.  A 
radiographic report, dated September 1996 lists an impression 
of "loss of disc height, with a minimal broad based bulge / 
protrusion at L4-5.  This does not appear to exert any 
significant mass effect or any thecal sac or cord."  A 
second radiographic report, also dated September 1996, lists 
impressions of moderate broad based disc protrusion at L4-5, 
and mild degenerative changes at the L3-4, L4-5, and L5-S1 
levels.  An October 1996 record  revealed that the veteran 
"still complains of low back pain radiating to the lower 
legs", and was assessed with L4-L5 [disc] bulging.  A record 
dated March 1997 shows that he was complaining of increasing 
lower back pain and pain in both legs, although worse on the 
right.      

The veteran's VA compensation and pension examination report 
is dated March 1997.  The examiner noted that the veteran 
complained of lower back pain, radiation down to both legs, 
worse on the left side.  His carriage, posture, and gait were 
normal.  The examiner noted that the veteran entered the room 
"in no distress".  He is obviously slightly showing 
discomfort of the lower back.  He climbs on and off the table 
easily.  The examiner also indicated that there were muscle 
spasms noted over the paravertebral area, and that there were 
leg raising spasms.  No muscle wasting was noted.  The range 
of motion of the lumbar spine was noted as:  He can bend 
forward 80 degrees and backward 10 degrees.  The pertinent 
diagnoses were lumbosacral pain, probably due to a 
combination of DJD and low back strain.  The veteran denied 
"history of radiculopathy.  [His] complaints suggest 
limitations in activity due to back and neck pain.  A 
radiographic report of the same date shows an listed 
impression of degenerative change and mild narrowing of 
intervertebral disc space at L4-L5 and posteriorly at L5/S1.  

Also of record is a letter from Proctor & Gamble, the 
veteran's former employer, which states that the veteran was 
an employee from October 15, 1990 to December 6, 1994.  The 
letter shows that the veteran's employment was terminated 
because the employer "did not have work available to him 
which was within medically imposed work restrictions assigned 
to [him]".  The letter also provided "additional detail 
relative to [his] work restrictions" and various physician's 
certificates from that employer.  

The letter states that the veteran's position required "a 
variety of physical activities inclu[ding] lifting, bending, 
stooping, and long periods of time standing or moving on 
concrete floors."  The letter continues, "[the veteran] was 
absent from work for a large portion of his 4 year plus two 
month tenure with [us].  The majority of [his] absences were 
associated with back complaints, and, in fact he had been out 
of work for back related problems for the 22 weeks preceding 
his employment end date."  The letter also shows that 
"Functional Capacity Assessments (FCAs) [were] performed by 
a physical therapist[, and ] were directed so the employer 
could gain clarity as to what [the veteran] was physically 
capable of doing.  [  ] From this assessment they are then 
able to assign work restrictions; that is, restrictions on 
what work activities [the veteran] is able to perform in the 
work place."  The letter concludes that "The limitations 
imposed by [the doctor], upon his review of the FCAs, did not 
allow [the veteran] to perform the essential functions of his 
assignment in [his current placement or] within any other 
plant operations where reassignment may have been possible."   

A physician's certificate, dated May 1992, noted that the 
veteran was unable to work from May 17 to May 21 due to a 
"strain -sprain" of the "L[umber] S[pine]." Three FCAs are 
also of record.  The first, dated January 1993, show that the 
veteran was not to lift (off of a level surface) or carry 
more than 15 pounds, and he was not to lift more than 10 
pounds from the floor.  He was also not to push more than 75 
pounds, or pull more than 91 pounds.  He was not to lift more 
than 15 pounds overhead.  It also showed that he could 
occasionally bend (for 1-2 minutes), kneel, climb stairs, and 
balance; that he could never climb a ladder or stoop (a note 
indicated that he substitutes shallow stooping for bending); 
and that he could frequently reach overhead.  The examiner 
also indicated that the veteran could use his hand to perform 
simple grasping, firm grasping, and fine manipulation, that 
he could not use his feet to operate foot controls, and that 
he could not use his neck / trunk in frequent rotating.  The 
examiner was to circle the number of hours the veteran could 
sit, stand or walk.  The numbers 5 and 6 are circled for 
sitting, 5, 6, and 7 for both standing and walking.  Similar 
reports are of record for October 1993 and June 1994.  The 
results of those evaluations are:

October 1993
June 1994
LIFT (LEVEL)
30 lbs.
40 lbs.
CARRY
30 lbs.
45 lbs.
LIFT OFF FLOOR
20 lbs.
35 lbs.
PUSH / PULL
54/56 lbs.
52/73 lbs.
LIFT OVERHEAD
20 lbs.
30 lbs.
BEND 
Occasionally
Frequently
STOOP
Occasionally
Occasionally
KNEEL
Frequently
Frequently
CLIMB STAIRS
Occasionally
Frequently
CLIMB LADDER
Occasionally
Frequently
BALANCE
Occasionally
Frequently
REACH OVERHEAD
Frequently
Frequently
FOOT CONTROLS
He could slowly operate 
foot controls
Yes
HAND CONTROL
Simple grasping
Yes
Yes
Firm Grasping
Yes
Yes
Fine 
manipulating
Yes
Yes
NECK / TRUNK 
Rotation
He could not frequently 
rotate.  The examiner 
noted this was self 
limited.  
He could not frequently 
rotate.  The examiner 
noted this was self 
limited.
COMMENTS:
The examiner noted that 
he "should not work on 
a ladder or lift while 
climbing", and circled 
hours 7 and 8 for 
sitting, standing and 
walking.  The examiner 
also indicated that it 
was "OK to work 12 hour 
shifts if stool to sit 
is provided".  
The examiner circled 
hours 8, 9 and 10, for 
sitting, standing and 
walking, noting that 
the veteran may walk 
with breaks.  The 
examiner also again 
indicated that the 
veteran "may work 12 
hours if stool is 
provided to sit on".

Although the evidence shows that the veteran has a lumbar 
spine disability, as reflected by his 40 percent disability 
rating, and that he was unable to perform two jobs which 
required activities that he was not capable of due to his 
back disability, the evidence does not show that he was 
unable to obtain or secure gainful employment.  

That is, although the veteran may not perform the particular 
tasks with which he was assigned at Proctor & Gamble, and 
although he was not able to deliver goods, or "sit in a 
chair all day long", none of the evidence shows that the 
veteran can not engage in other, less demanding, types of 
employment.  In addition, the Board must point out that the 
lay statements are not as probative as the medical reports, 
as such persons may report on the symptoms they observe, but 
they are not competent to render clinical findings; thus, 
they are not qualified to opine that the veteran is 
unemployable as a consequence of his service-connected lumbar 
spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Further, the Board finds the veteran's Functional Capacity 
Assessments, which were performed so that his employer could 
gain clarity as to what he was physically capable of doing in 
the workplace, are particularly probative as to the issue of 
whether he is unemployable.  The most recent assessment found 
that the veteran could engage in most types of manual work 
related activities, some with weight restrictions, and others 
"frequently".  Of course, if his service-connected 
disabilities were to worsen, the veteran may always submit an 
increased evaluation claim and submit a new claim for TDIU.  
However, as the evidence of record does not demonstrate that 
the veteran is incapable of obtaining or sustaining gainful 
employment, the Board finds that his claim must be denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablility by reason of 
service-connected disabilities is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  This regulation provides that, to accord justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer the case to the above for assignment of an 
extraschedular evaluation commensurate with average earning capacity impairment.  The United States Court 
of Veterans Appeals (Court) has held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to read liberally all documents and oral 
testimony of record and identify all potential theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court has further held that the Board may affirm 
the RO's conclusion that referral is not required, or may reach that conclusion on its own, Bagwell v. Brown, 
9 Vet. App. 337, 339, and that it must address referral under 38 C.F.R. § 3.321(b)(1) (1998) only where 
circumstances are presented which the Director, Compensation and Pension Service, might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further action on this question at this time.


